      Case
       Case:
           1:17-cv-00151-BLW
             19-35017, 05/15/2019,
                               Document
                                   ID: 11298463,
                                          194 Filed
                                                 DktEntry:
                                                    05/15/19
                                                           87, Page
                                                               Page 11 of
                                                                       of 22




                  UNITED STATES COURT OF APPEALS                       FILED
                         FOR THE NINTH CIRCUIT                          MAY 15 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
ADREE EDMO, AKA Mason Edmo,                   No.    19-35017

              Plaintiff-Appellee,             D.C. No. 1:17-cv-00151-BLW
                                              District of Idaho,
 v.                                           Boise

CORIZON, INC.; et al.,                        ORDER

              Defendants-Appellants,

and

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants,

UNITED STATES OF AMERICA,

              Real-party-in-interest.


ADREE EDMO, AKA Mason Edmo,                   No.    19-35019

              Plaintiff-Appellee,             D.C. No. 1:17-cv-00151-BLW

 v.

IDAHO DEPARTMENT OF
CORRECTIONS; et al.,

              Defendants-Appellants,

and
          Case
           Case:
               1:17-cv-00151-BLW
                 19-35017, 05/15/2019,
                                   Document
                                       ID: 11298463,
                                              194 Filed
                                                     DktEntry:
                                                        05/15/19
                                                               87, Page
                                                                   Page 22 of
                                                                           of 22




CORIZON, INC.; et al.,

                  Defendants,

UNITED STATES OF AMERICA,

                  Real-party-in-interest.

Before: McKEOWN and GOULD, Circuit Judges, and LASNIK,* District Judge.

      Counsel should be prepared to discuss at oral argument the impact on the

parties if the court were to treat the October 2018 hearing as a final trial on the

merits and the injunction as permanent.




      *
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.

                                            2
